EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yangzhou Du on July 15th, 2022.

The application has been amended as follows: 
Claims:
1. (Currently Amended) An acoustic output apparatus, comprising: 
an earphone core including at least one acoustic driver for outputting sound though one or more sound guiding holes set on the acoustic output apparatus, the at least one acoustic driver including a low-frequency acoustic driver that outputs sound, across a first frequency range, from at least two first sound guiding holes and a high-frequency acoustic driver that outputs sound, across a second frequency range, from at least two second sound guiding holes, the second frequency range including frequencies higher than the first frequency range; and 
a Bluetooth low energy (BLE) module configured to establish communication between the acoustic output apparatus and a terminal device of a user, and determine a geographic location of the user.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Rusconi (US 20190052954 A1) or Wakeland et al. (US 20190238971 A1), expressly teaches or reasonably suggests, “an acoustic output apparatus, comprising: 
an earphone core including at least one acoustic driver for outputting sound though one or more sound guiding holes set on the acoustic output apparatus, 
…. and 
a Bluetooth low energy (BLE) module configured to establish communication between the acoustic output apparatus and a terminal device of a user, and determine a geographic location of the user“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 3, 6-12, 14-22, and 24 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654         


/PAUL KIM/           Primary Examiner, Art Unit 2654